Citation Nr: 0533319	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-07 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for cubital tunnel syndrome of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for cubital tunnel syndrome of the right 
elbow, and assigned an initial disability rating of 30 
percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From September 19, 2000, the veteran's right cubital 
tunnel syndrome has been manifested by intermittent numbness, 
pain, and weakness in the right arm, consistent with no more 
than moderate incomplete paralysis.


CONCLUSION OF LAW

From September 19, 2000, the veteran's right cubital tunnel 
syndrome has not met the criteria for a rating in excess of 
30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2001); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.123, 4.124, 
4.124a, Diagnostic Codes 8516, 8616 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in July 2001 
essentially fulfills the requirements under the VCAA to 
notify the veteran regarding the development of relevant 
evidence, including the requirement to notify the veteran to 
submit all pertinent evidence in his possession.  VA has 
conducted all appropriate development of evidence relevant to 
this case, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds such error to be harmless error that would 
not reasonably affect the outcome of the case.

Rating for Cubital Tunnel Syndrome of the Right Elbow

The veteran sustained injury of the right upper extremity 
during service.  He is right handed.  In September 2000, he 
submitted a claim for service-connection and compensation for 
disability residual to that injury.  In a May 2001 rating 
decision, the RO granted service connection for status post 
fracture of the right wrist, and for status post fracture and 
dislocation of the right elbow, with degenerative joint 
disease.  The RO evaluated the wrist and elbow disabilities 
as separate conditions, and assigned a 10 percent rating for 
each.

In June 2001, the veteran wrote that he was seeking service 
connection for nerve damage in his right elbow.  In a 
November 2001 rating decision, the RO granted service 
connection for cubital tunnel syndrome of the right elbow.  
The RO evaluated the cubital tunnel syndrome as separate from 
the other service-connected wrist and elbow disorders, and 
assigned a 30 percent rating for the cubital tunnel syndrome.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned for cubital tunnel syndrome of 
the right elbow.  The Board will consider the evidence for 
the entire period since the September 19, 2000, effective 
date of the grant of service connection, and will consider 
whether staged ratings are warranted.

The RO evaluated the cubital tunnel syndrome under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8616.  The rating criteria at 
38 C.F.R. § 4.124a, Diagnostic Codes 8516 and 8616, are used 
to evaluate disorders of the ulnar nerve.  Under those codes, 
a 60 percent rating is assigned for complete paralysis of 
that nerve on the dominant side.  The rating schedule lists 
characteristic manifestations of complete paralysis of the 
ulnar nerve as griffin claw deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and the thenar and 
hypothenar eminences, loss of extension of the ring and 
little fingers, inability to spread the fingers or to bring 
them together, inability to adduct the thumb, and weakening 
of flexion of the wrist.  38 C.F.R. § 4.124a, Diagnostic Code 
8516.

Incomplete paralysis of the ulnar nerve is rated at 40 
percent if severe, 30 percent if moderate, and 10 percent if 
mild.  Neuritis and neuralgia are evaluated on the scale for 
injury of the nerve, with maximum rating for neuritis of the 
rating for severe incomplete paralysis, and a maximum rating 
for neuralgia of the rating for moderate incomplete 
paralysis.  38 C.F.R. §§ 4.123, 4.124.

On VA examination in November 2000, the veteran reported 
severe pain related to the ulnar nerve.  He stated that when 
his right elbow was held in a flexed position, his right 
fourth and fifth fingers became numb.  The examiner noted 
that the ulnar nerve could be palpated, and that it was not 
in the normal position.

Notes from VA outpatient treatment of the veteran in 2000 and 
2001 reflect discussion of his right ulnar nerve symptoms.  
The veteran reported paresthesias and diminished sensation in 
his right fourth and fifth fingers.  He also stated that he 
had restriction of pronation and supination of his right arm.  
He reported pain in the right arm that he attributed to 
chipped bone fragments in the elbow.  In a statement written 
in 2001 in support of his claim, he stated that pain and 
paresthesia in his right elbow and hand sometimes interfered 
with his sleep.

Electromyography (EMG) performed in July 2001 showed 
decreased sensation in the veteran's right fourth and fifth 
fingers.  Treating practitioners continued to note that the 
ulnar nerve was palpable.  The treating practitioners noted 
that the veteran had paresthesias and diminished sensation in 
his right hand, and that he nonetheless had good grip 
strength in the hand.  The practitioners concluded that the 
veteran had ulnar neuropathy, also described as cubital 
tunnel syndrome.

In February 2002, the veteran had surgery on his right arm to 
transpose the ulnar nerve.  Over the months following the 
surgery, the veteran continued to report pain in his right 
elbow.  

In October 2003, the veteran had a hearing before a hearing 
officer at the RO.  He related having cubital tunnel syndrome 
symptoms both before and since the nerve transposition 
surgery in 2002.  He stated that his right hand frequently 
went to sleep, that the hand was weak, and that he could not 
maintain a grip with that hand.  He reported that he was very 
limited in how long he could write, and that he had shifted 
many tasks to his left hand.  He indicated that he had 
intermittent numbness in his right hand, particularly with 
certain arm positions.  He reported ongoing right elbow pain.

On VA examination in October 2003, the veteran reported 
having daily episodes of pain in his right elbow, described 
as sharp stabbing pains, and occasional mild stabbing pains.  
He indicated that his right hand went to sleep when he held a 
telephone to his ear, and that his right arm was sensitive to 
pressure such as leaning on a table to write.  On 
examination, the veteran had good strength in both upper 
extremities.  He had an eight to ten centimeter scar across 
the right elbow.  The scar had no deformities.  There was an 
area medial of the right elbow that was slightly sensitive.  
The right biceps muscle was smaller than the left biceps 
muscle.  There was fairly good strength and good sensation in 
the total right arm.  An MRI taken in November 2003 showed 
two or three bone fragments in the elbow, and showed an 
increased ulnar nerve signal described as possibly 
representing inflammation.  

On VA examination in April 2005, the veteran reported having 
pain in the right elbow and wrist.  He indicated that he had 
decreased strength and grip in his right hand.  He stated 
that he developed pain in his right hand after writing for 
five minutes.  He reported that he was employed as a 
comedian, and that he had trouble grasping a microphone for a 
long time, and had to let the microphone slide down between 
his thumb and forefinger.  He indicated that periods of pain 
in his right elbow occurred three or four times a day, and 
lasted from fifteen minutes to two hours.  He indicated that 
this intermittent pain could occur with activity or at rest, 
and that the frequency and severity of the symptoms were 
increasing over time.

On examination, tendon reflexes were 1/4 at the right elbow, 
absent at the right wrist, 2/4 at the left elbow, and absent 
at the left wrist.  There was diminished sensation in the 
right third, fourth, and fifth fingers.  The grip of the 
right hand was reduced by 30 percent.  With the elbow flexed, 
he could pronate the arm 80 degrees with mild discomfort, and 
could supinate the arm 75 degrees with mild discomfort.  
There was tenderness about the right ulnar head.  There was 
mild interosseous atrophy on the dorsum of the right hand.  
X-rays showed bone fragments in the right elbow.  The 
examiner concluded that the right ulnar nerve disability was 
manifested by moderate incomplete ulnar paralysis and 
neuropathy.

The physician who examined the veteran in April 2005 
characterized the veteran's ulnar nerve disability as 
moderate incomplete paralysis.  The veteran's symptoms of 
intermittent numbness, pain, and weakness in the right arm 
are consistent with moderate disability, and do not rise to 
the level of severe.  The preponderance of the evidence is 
for the continuation of the existing 30 percent rating, and 
against assignment of a higher rating.  The ulnar nerve 
disorder symptoms have not warranted a rating in excess of 30 
percent at any time since the 2000 claim for service 
connection; thus, it is not necessary to assign staged 
ratings.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran had surgery in 2002 to address his right 
ulnar nerve disorder, but he has not required frequent 
hospitalizations for that disorder.  He has noted limitation 
in holding a microphone in his work as a comedian, but that 
limitation does not rise to the level of marked interference 
with his employment.  The Board finds that there are no 
exceptional factors that render application of the regular 
schedular criteria impractical.  There is, therefore, no 
basis for referral of the case to the appropriate official 
for consideration of an extraschedular rating.


ORDER

A disability rating in excess of 30 percent for right cubital 
tunnel syndrome, for any period from September 19, 2000, is 
denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


